Citation Nr: 0709903	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's claim of 
entitlement to service connection for the above noted 
disability.  In that decision, the RO also denied increased 
ratings for hearing loss and tinnitus.  The veteran does not 
pursue those matters as part of this appeal.


FINDING OF FACT

The preponderance of evidence dissociates the veteran's 
asbestosis from active service.


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a September 2003 letter.  The RO 
essentially informed the veteran of the evidence required to 
substantiate his claim; the information required from him to 
enable VA to obtain evidence on his behalf, including 
specific details of his in service exposure to asbestos; the 
assistance that VA would provide to obtain evidence on his 
behalf; that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his 
behalf; and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record contains a DD-214, a VA 
radiology report, private medical records and the veteran's 
statements.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for asbestosis.  
There is no evidence that lung disease was exhibited in 
service.  The Board notes that there is no competent evidence 
of record that would suggest that the veteran's asbestosis is 
service related.  As a result, any opinion relating 
asbestosis to service would be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2006). 

In light of the Board's denial of this claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos 
related diseases, which provide adjudicators some guidelines 
for considering compensation claims based on exposure to 
asbestos 
in Veteran's Benefits Administrative Manual M21-1, Part VI, 
7.21.

Subparagraph 7.21a(1) of the M21-1 recognizes that inhalation 
of asbestos fibers can produce fibrosis and tumors, 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the larynx 
and pharynx.  Subparagraph 7.21a(3) points out that persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  The risk of developing bronchial cancer 
is increased in current cigarette smokers who have had 
asbestos exposure.  Mesotheliomas are not associated with 
cigarette smoking.  Lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  About 50 percent of persons with asbestosis 
eventually develop lung cancer, about 17 percent develop 
mesothelioma, and about 10 percent develop gastrointestinal 
and urogenital cancers.  All persons with significant 
asbestosis develop cor pulmonale and those who do not die 
from cancer often die from heart failure secondary to cor 
pulmonale.

The latency period for asbestos related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21(b)(2). An asbestos 
related disease can develop from brief exposure (as little as 
a month or two) to asbestos or indirectly (bystander 
disease).  Id.  There is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  Id.  It is a fact 
that many U.S. Navy veterans during World War II were exposed 
to chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.  Id.; see also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that Manual M21-1 does not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 
347 (1999); VAOPGCPREC 4-2000.

The veteran's service medical and personel records are 
unavailable, and according to the record, were apparently 
destroyed in a 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9  Vet. App. 46 (1996).

The Board accepts the veteran's statements that while in the 
Army, he lived in barracks heated with steam heat with 
asbestos wrapped pipes in the United States and Germany and 
that he had contact with the motor pool and working with 
brake shoes as a driver for the battalion commander.  As 
shipboard service alone is not the same or similar to the 
exposure described in subparagraph 7.21b(2) for a navy 
veteran, similarly the Board notes there is no basis in the 
VA manual, regulations or law to presume that this Army 
veteran by the nature of his service occupation and his 
residence in buildings with asbestos wrapped pipes, was 
exposed to asbestos in service.  

The veteran's DD-214 provides no record of exposure to 
asbestos based on job duties.  It  indicates that the veteran 
served in the Armored Cavalry Division and that his military 
occupational specialty was Armor Basic.

The Board notes that there is no medical evidence regarding 
the etiology of the veteran's asbestosis.  The earliest 
medical evidence of record is the veteran's private medical 
report from November 1988.  Dr. Blalock noted "pleural 
calcification is identified along the left hemidiaphragm.  
This may be related to old asbestosis exposure."  The 
"impression" was "COPD with evidence of old asbestos 
exposure."  No discussion of the "asbestos exposure" was 
included.

In a September 1999 letter, the veteran's physician, Dr. 
Lucas, provide the following opinion: "Bilateral 
interstitial fibrotic changes consistent with asbestosis in a 
patient who has had an adequate exposure history and latent 
period."  No discussion regarding the exposure period was 
included.

In a November 1999 letter, the veteran's physician, Dr. 
Morris, indicated that the veteran "had tested positive for 
asbestos."  No additional information was provided in the 
letter.

In June 2003, a VA radiologist provided a similar diagnosis 
of asbestosis and noted "pleural calcification which most 
probably is secondary to old asbestosis exposure." 

The veteran has expressed the opinion that his asbestosis 
resulted from exposure to asbestos in service.  The Court has 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim that his asbestosis is related to 
service.  The evidence is not in equipoise such that doubt 
could be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b).  




ORDER

Service connection for asbestosis is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


